[Cite as In re C.W., 2016-Ohio-5357.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


In re C.W.                                      Court of Appeals No. L-16-1049

                                                Trial Court No. 15246085



                                                DECISION AND JUDGMENT

                                                Decided: August 12, 2016

                                           *****

        Stephen D. Long, for appellants.

                                           *****

        SINGER, J.

        {¶ 1} This is an appeal from a judgment of the Lucas County Court of Common

Pleas, Juvenile Division, which terminated the parental rights of appellants, M.W., the

mother of C.W., and B.W., the father of C.W., and granted permanent custody of C.W. to

appellee, Lucas County Children Services. For the reasons that follow, we affirm.
       {¶ 2} C.W. was born in February of 2015. At the time of C.W.’s birth, M.W. was

married to G.M. DNA test results subsequently excluded G.M. as C.W.’s biological

father and established B.W. was C.W.’s biological father. M.W. and B.W. have never

been married to each other.

       {¶ 3} On February 23, 2015, a complaint in dependency and neglect was filed

regarding C.W. That same day, a motion for shelter care was filed and a shelter care

hearing was held. Temporary custody of C.W. was awarded to appellee.

       {¶ 4} On February 27, 2015, appellee filed an amended complaint in dependency

and neglect with a request that permanent custody of C.W. be awarded to appellee.

       {¶ 5} On June 1, 2015, appellee filed another amended complaint in dependency

and neglect again with a request that permanent custody of C.W. be awarded to appellee.

       {¶ 6} On September 10, 2015, appellee filed a motion for permanent custody of

C.W.

       {¶ 7} On October 22, 2015, S.W., B.W.’s sister and C.W.’s aunt, filed a pro se

motion for legal custody and to intervene. That motion was heard on December 1, 2015,

and denied. S.W. did not appeal the denial of her motion for custody or motion to

intervene.

       {¶ 8} The permanent custody hearing for C.W. was heard before the trial court on

March 4, 2016, and in a judgment entry dated March 14, 2016, appellee was granted

permanent custody of C.W. Appellants appealed.




2.
       {¶ 9} On June 3, 2016, appellants’ appointed counsel filed a request to withdraw

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).

Counsel asserted after thoroughly reviewing the transcript of proceedings from the trial

court as well as the applicable case law, no meritorious assignments of error could be

presented. Counsel did, however, submit two potential assignments of error:

              I. The trial court erred in finding that permanent custody was

       supported by clear and convincing evidence; and the grant of permanent

       custody was against the manifest weight of the evidence.

              II. The shifting of burden to mother contained in R.C.

       2151.414(E)(11) violates the due process requirements set forth in the 14th

       Amendment and in Santosky II v. Kramer, 455 U.S. 745, 102 S.Ct. 1388,

       71 L.Ed.2d 599 (1982), and R.C. 2151.414(E)(11) is unconstitutional on its

       face as applied herein.

       {¶ 10} The procedure to be followed by appointed counsel who desires to

withdraw for want of a meritorious, appealable issue is set forth in Anders, as well as

State v. Duncan, 57 Ohio App.2d 93, 385 N.E.2d 323 (8th Dist.1978). In Anders, the

United States Supreme Court found if counsel, after a conscientious examination of the

case, determines it to be wholly frivolous, counsel should so advise the court and request

permission to withdraw. Anders at 744. This request must be accompanied by a brief

identifying anything in the record which could arguably support the appeal. Id. In

addition, counsel must furnish the client with a copy of the brief, request to withdraw and




3.
allow the client sufficient time to raise any matters the client so chooses. Id. Once these

requirements have been satisfied, the appellate court must conduct a full examination of

the proceedings held below to decide if the appeal is indeed frivolous. Id. If the

appellate court determines the appeal is frivolous, it may grant counsel’s request to

withdraw and dismiss the appeal without violating constitutional requirements, or it may

proceed to a decision on the merits if required by state law. Id.

       {¶ 11} Here, appellants’ counsel fulfilled the requirements set forth in Anders. We

note appellants have not filed pro se briefs or otherwise responded to counsel’s request to

withdraw. We shall proceed with an examination of the potential assignments of error set

forth by appellants’ counsel as well as the entire record below to determine if this appeal

lacks merit and is, therefore, wholly frivolous.

                              Permanent Custody Hearing

       {¶ 12} Danielle Stroble, a caseworker for appellee, testified she was assigned to

this case when C.W. was born, as M.W. was incarcerated for an attempted felonious

assault conviction. Stroble testified M.W. admitted using crack cocaine, smoking

cigarettes and drinking alcohol while pregnant with C.W., and when C.W. was born, he

experienced symptoms including tremors. Following a short stay in the hospital, C.W.

was placed with a foster family and has lived with this foster family ever since. While

C.W. does not have any special needs, he is being monitored due to concerns of fetal

alcohol syndrome.




4.
      {¶ 13} Stroble testified she has had contact with M.W. through M.W.’s case

manager while M.W. is incarcerated. M.W. always asks about C.W. and conveys that

she loves C.W. and wants a second chance to raise him. M.W. also told Stroble all of the

progress she is making while in prison and what services she is attending and completing

like A Positive Parenting Program, Changing Attitudes and Cage the Rage. Stroble

stated M.W. is expected to be released from prison in December 2016.

      {¶ 14} Stroble testified she first worked with M.W. in 2011 on a case involving

C.W.’s two half-siblings. In the 2011 case, a case plan was developed for the family and

services were offered to M.W. for trauma and mental health treatment, substance abuse

treatment, anger management, housing and parenting. M.W. had been diagnosed with

bipolar, anxiety, post-traumatic stress disorder and depression, so counseling and trauma

therapy were recommended. Stroble noted M.W. had suffered a lot of trauma throughout

her life, but M.W. did not want to partake in trauma therapy because she did not want to

talk about it or rehash it. Since M.W. was abusing alcohol and marijuana at that time,

M.W. was referred to and engaged in intensive outpatient treatment at Unison, until she

was unsuccessfully terminated in April of 2013.

      {¶ 15} Stroble testified permanent custody of M.W.’s two children was ultimately

awarded to appellee due to M.W.’s inability to provide a safe environment for the

children. One of the children, B., was adopted by the foster family which provides care

for C.W. The foster family would also like to adopt C.W. if permanent custody is




5.
awarded to appellee. Stroble observed C.W. and B. in the home and they were doing

very well.

       {¶ 16} Stroble testified M.W.’s substance abuse has worsened since 2011, as

M.W. admitted using crack cocaine as well as alcohol. M.W.’s criminal behavior has

also worsened, as her criminal record includes charges for assault, petty theft, aggravated

menacing, soliciting and disorderly conduct.

       {¶ 17} With respect to B.W., Stroble testified she met him in May 2015, when he

was in court. At the time, he was incarcerated, but on a furlough. Stroble gave B.W. her

contact information and told him to call her when he was released so an assessment could

be conducted and services and visitation could be arranged. B.W. did not contact Stroble

when he was released in June 2015. The next time Stroble had contact with B.W. was in

November 2015, when she found out he was again in jail. B.W. told Stroble he did not

contact her when he was released from jail because he was using crack cocaine and he

was living between places. Stroble indicated B.W. had an extensive criminal history.

Stroble was aware B.W. had a previous case with appellee, but she did not know the

particulars of that case other than he was not the custodial parent. The concerns Stroble

had regarding B.W. were that he had untreated substance abuse issues, untreated mental

health issues, unstable housing and possibly parenting issues. B.W. is expected to be

released from prison in December 2016. To Stroble’s knowledge, B.W. has not had any

contact with C.W.




6.
       {¶ 18} Stroble testified when she initially talked to B.W.’s sister, S.W., S.W. was

interested in C.W. if the DNA results showed B.W. was C.W.’s father. After the DNA

results indicated B.W. was C.W.’s biological father, Stroble contacted S.W., but S.W.

was losing her job the next day. Stroble informed S.W. when S.W. secured employment

to contact Stroble. Months went by. Stroble initiated contacted with S.W. several times.

The first time, S.W. still did not have a job. The next time, S.W. was employed so

Stroble set up visitations once a week for one hour between C.W. and S.W., starting in

October 2015. The visits were inconsistent and did not usually go well. In addition,

S.W. was consistently late for the visits. Appellee was going to proceed with a home

study of S.W.’s home, but S.W. decided to become a foster parent and started that

process, which would include a foster parent home study. However, by March 2016,

S.W. had missed several foster parenting sessions, so she still had two classes left to

complete in order to become a foster parent. After those classes are completed, a foster

parent worker would be assigned to S.W. and then a home study would be conducted.

       {¶ 19} Stroble believed it was in C.W.’s best interest for permanent custody to be

awarded to appellee. C.W. is currently in a stable environment and bonded with his

caregivers and half-sibling. C.W.’s parents both have lengthy criminal histories as well

as issues with substance abuse, stable housing, mental health and parenting. Stroble

noted M.W.’s situation had gotten worse since 2011.

       {¶ 20} M.W. testified she was incarcerated and has a release date of November 25,

2016, due to good behavior. M.W. has been involved in numerous programs and is




7.
trying to obtain her GED while in prison. M.W. stated she had been clean since

October 28, 2014. She takes medication for depression and anxiety, and does not have a

bipolar diagnosis. She is not in any mental health therapy. When she is released from

prison, M.W. will be placed in a halfway house. M.W. stated it would not be in C.W.’s

best interest for permanent custody to be awarded to appellee because M.W. is a different

person and she would like a second chance to be a parent to C.W.

       {¶ 21} Julie Vittles testified she was assigned to be C.W.’s CASA/guardian

ad litem in February 2015, shortly after C.W. was born and placed with his foster family.

Vittles visited with C.W. and the foster family beginning in February 2015, however she

was not able to meet with M.W. until May 2015, when M.W. was brought back for a

hearing. M.W. expressed that she loved C.W. and wanted to parent him. Vittles also met

with B.W. in May 2015, and gave him her contact information, but he never contacted

her.

       {¶ 22} Vittles visited and observed C.W. and the foster family at least once a

month since February 2015. C.W. was doing beautifully and developing normally.

       {¶ 23} Vittles testified she had spoken to B.W.’s sister, S.W., several times on the

phone and met S.W. and S.W.’s daughter at a home visit in early June 2015. S.W.’s

home seemed appropriate. A visit was then scheduled between S.W. and C.W. on

Father’s Day, but it did not occur. Vittles called S.W. attempting to arrange visitation

between S.W. and C.W., but S.W. told Vittles that she, S.W., did not want to

communicate directly with Vittles or the foster parents. Vittles testified from May 2015




8.
to March 2016, S.W. has only seen C.W. 10 times out of 17 scheduled visits. Due to

inconsistencies and noncompliance, Vittles had concerns about S.W. having a placement

or beginning a relationship with C.W.

       {¶ 24} Vittles reviewed various records including C.W.’s half-siblings’ records

with appellee, C.W.’s birth records and the arrest records for M.W., her husband and

B.W. Vittles filed a report on November 20, 2015, and recommended permanent custody

of C.W. be awarded to appellee. Vittles opined it would be in C.W.’s best interest for

permanent custody to be awarded to appellee as C.W. is thriving and interacts well with

and is bonded to his foster parents and half-sibling. Vittles noted C.W. has been in the

foster home since he was five days old, and permanency and stability are very important

for a child his age.

                                 Trial Court’s Decision

       {¶ 25} In its March 14, 2016 judgment entry, the trial court thoroughly

summarized the testimony of the three witnesses who testified at the permanent custody

hearing. The court observed that two documents were entered into evidence during the

proceedings: the guardian ad litem report, recommending permanent custody of C.W. to

appellee, and the judgment entry from M.W.’s 2011 case granting permanent custody of

M.W.’s other two children to appellee.

       {¶ 26} The trial court found, with respect to B.W., under R.C. 2151.414(E)(1), that

following the placement of C.W. outside of the home and notwithstanding reasonable

case planning and diligent efforts by appellee to assist B.W. to remedy the problems that




9.
initially caused C.W. to be placed outside of the home, B.W. has failed continuously and

repeatedly to substantially remedy the conditions causing C.W. to be placed outside of

the home.

       {¶ 27} The trial court further found, pursuant to R.C. 2151.414(E)(2), that chronic

chemical dependency of B.W. is so severe that it makes him unable to provide an

adequate permanent home for C.W. at the present time and, as anticipated, within one

year after the court holds the hearing pursuant to division (A) of this section or for the

purposes of division (A)(4) of section 2151.353 of the Revised Code.

       {¶ 28} The trial court further found, under R.C. 2151.414(E)(4), that B.W. has

demonstrated a lack of commitment toward C.W. by failing to regularly support, visit, or

communicate with C.W. when able to do so, or by other actions showing an

unwillingness to provide an adequate permanent home for C.W.

       {¶ 29} The trial court further found, pursuant to R.C. 2151.414(E)(10), that B.W.

has abandoned C.W.

       {¶ 30} The trial court further found, under R.C. 2151.414(E)(13), B.W. is

repeatedly incarcerated, and the repeated incarcerations prevent him from providing care

for C.W.

       {¶ 31} Concerning M.W., the trial court found, under R.C. 2151.414(E)(11), she

has had her parental rights involuntarily terminated with respect to a sibling of C.W., and

she has failed to provide clear and convincing evidence to prove that, notwithstanding the




10.
prior termination, she can provide a legally secure permanent placement and adequate

care for the health, welfare, and safety of C.W.

       {¶ 32} The trial court also found, under R.C. 2151.414(D)(1)(a), (d) and (e), that

an award of permanent custody to appellee is in the best interest of C.W., as there is a

possible placement in a home with C.W.’s sibling, all of C.W.’s needs are being met,

C.W. is bonded with his custodians, and permanency for C.W. cannot be obtained

without an award of permanent custody.

       {¶ 33} Lastly, the trial court further found appellee made reasonable efforts to

prevent the removal of C.W., and appellee made reasonable efforts towards a permanent

plan for C.W., by working with the family and investigating the potential permanent

placement.

                                         The Appeal

                             Standard—Permanent Custody

       {¶ 34} A trial court’s decision in a permanent custody case will not be reversed on

appeal unless it is against the manifest weight of the evidence. In re A.H., 6th Dist. Lucas

No. L-11-1057, 2011-Ohio-4857, ¶ 11, citing In re Andy-Jones, 10th Dist. Franklin Nos.

03AP-1167 and 03AP-1231, 2004-Ohio-3312, ¶ 28. The factual findings of a trial court

are presumed correct since, as the trier of fact, the court is in the best position to weigh

the evidence and evaluate the witnesses’ testimony. In re Brown, 98 Ohio App.3d 337,

342, 648 N.E.2d 576 (3d Dist.1994). Furthermore, “[e]very reasonable presumption must

be made in favor of the judgment and the findings of facts [of the trial court].” Karches




11.
v. Cincinnati, 38 Ohio St.3d 12, 19, 526 N.E.2d 1350 (1988). Hence, a judgment

supported by some competent, credible evidence going to all essential elements of the

case is not against the manifest weight of the evidence. Id.; C.E. Morris Co. v. Foley

Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978), syllabus.

       {¶ 35} The juvenile court may grant permanent custody of a child to a children

services agency if the court finds, by clear and convincing evidence: (1) the existence of

at least one of the four factors set forth in R.C. 2151.414(B)(1)(a) through (d), and (2) the

child’s best interest is served by granting permanent custody to the agency. In re M.B.,

10th Dist. Franklin No. 04AP755, 2005-Ohio-986, ¶ 6. Clear and convincing evidence

requires proof which “produce[s] in the mind of the trier of facts a firm belief or

conviction as to the facts sought to be established.” Cross v. Ledford, 161 Ohio St. 469,

120 N.E.2d 118 (1954), paragraph three of the syllabus.

       {¶ 36} Appellants’ second potential assignment of error will be addressed first.

                         Second Potential Assignment of Error

       {¶ 37} In the second potential assignment of error, appellants argue the shifting of

the burden to mother, in R.C. 2151.414(E)(11), violates the due process requirements in

the Fourteenth Amendment and in Santosky II v. Kramer, 455 U.S. 745, 102 S.Ct. 1388,

71 L.Ed.2d 599 (1982), and is unconstitutional.

       {¶ 38} R.C. 2151.414 provides:

              (E) In determining at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the




12.
      Revised Code whether a child cannot be placed with either parent within a

      reasonable period of time or should not be placed with the parents, the court

      shall consider all relevant evidence. If the court determines, by clear and

      convincing evidence, at a hearing held pursuant to division (A) of this

      section or for the purposes of division (A)(4) of section 2151.353 of the

      Revised Code that one or more of the following exist as to each of the

      child’s parents, the court shall enter a finding that the child cannot be

      placed with either parent within a reasonable time or should not be placed

      with either parent:

             ***

             (11) The parent has had parental rights involuntarily terminated with

      respect to a sibling of the child pursuant to this section or section 2151.353

      or 2151.415 of the Revised Code, or under an existing or former law of this

      state, any other state, or the United States that is substantially equivalent to

      those sections, and the parent has failed to provide clear and convincing

      evidence to prove that, notwithstanding the prior termination, the parent can

      provide a legally secure permanent placement and adequate care for the

      health, welfare, and safety of the child.

      {¶ 39} In In re A.W., 6th Dist. Lucas No. L-14-1205, 2015-Ohio-407, this court

addressed the same issue now raised by appellants. There, we set forth:




13.
              We begin with the proposition that “[a] regularly enacted statute of

       Ohio is presumed to be constitutional and is therefore entitled to the benefit

       of every presumption in favor of its constitutionality. This court has held

       enactments of the General Assembly to be constitutional unless such

       enactments are clearly unconstitutional beyond a reasonable doubt.” State

       ex rel. Dickman v. Defenbacher, 164 Ohio St. 142, 147, 128 N.E.2d 59

       (1955).

              Second, appellant raises these constitutional challenges for the first

       time on appeal. When a constitutional challenge is not raised before the

       trial court, it ordinarily will not be addressed for the first time on appeal.

       State v. Childs, 14 Ohio St.2d 56, 236 N.E.2d 545 (1968), paragraph three

       of the syllabus. The “failure to raise at the trial court level the issue of the

       constitutionality of a statute or its application, which issue is apparent at the

       time of trial, constitutes a waiver of such issue and a deviation from this

       state’s orderly procedure, and therefore need not be heard for the first time

       on appeal.” State v. Awan, 22 Ohio St.3d 120, 22 Ohio B. 199, 489 N.E.2d

       277 (1986), syllabus. Because appellant did not raise the constitutional

       challenge below, we need not consider it now. Id. at ¶ 48-49.

       {¶ 40} Here, a review of the record shows that in appellee’s September 10, 2015

motion for permanent custody of C.W., appellee alleged M.W. had lost permanent

custody of two other children in the past. Appellee also requested that the trial court, at




14.
the permanent custody hearing, make a finding, under R.C. 2151.414(E)(11), that M.W.

has had her parental rights involuntarily terminated with respect to a sibling of C.W., and

she has failed to provide clear and convincing evidence to prove that, notwithstanding the

prior termination, that she can provide a legally secure permanent placement and

adequate care for the health, welfare, and safety of C.W.

       {¶ 41} In addition, at the March 4, 2016 permanent custody hearing, counsel for

the guardian ad litem moved the trial court to enter into evidence the permanent custody

judgment entry from M.W.’s 2011 case with respect to M.W.’s two other children.

M.W.’s attorney did not object to this document being admitted into evidence.

       {¶ 42} Since the fact that M.W. had previously lost permanent custody of children,

under R.C. 2151.414(E)(11), was raised as a basis for M.W. losing custody of C.W. well

before the permanent custody hearing was held, the issue of the constitutionality of R.C.

2151.414(E)(11) should have been raised before the trial court. However, M.W. did not

raise this issue before the trial court. Therefore, in accordance with our holding in In re

A.W., M.W.’s failure to raise this issue constitutes a waiver of this issue on appeal.

Appellants’ second potential assignment of error is not well-taken.

                           First Potential Assignment of Error

       {¶ 43} In the first potential assignment of error, appellants assert the trial court

erred in finding that permanent custody of C.W. to appellee was supported by clear and

convincing evidence. Appellants further submit the grant of permanent custody of C.W.

to appellee was against the manifest weight of the evidence.




15.
       {¶ 44} As an initial matter, we note that S.W., B.W.’s sister and C.W.’s aunt, is

not a party to this appeal, nor was she a party in the proceedings before the trial court.

Moreover, she did not appeal the trial court’s denial of her motion to intervene in the

permanent custody proceedings or the denial of her motion for legal custody, and no

arguments or evidence were presented by her or on her behalf in this appeal.

       {¶ 45} As to M.W., the trial court found she had had her parental rights

involuntarily terminated with respect to siblings of C.W., and M.W. failed to provide

clear and convincing evidence to prove that, notwithstanding the prior termination, she

can provide a legally secure permanent placement and adequate care for the health,

welfare, and safety of C.W.

       {¶ 46} A review of the record shows M.W. is incarcerated and will be released in

late November 2016, to a halfway house. M.W. has been incarcerated since before

C.W.’s birth. During the time she has been incarcerated, M.W. has gotten clean and has

been involved in numerous programs and is trying to obtain her GED. M.W. is being

released early from prison due to her good behavior. M.W. takes medication for

depression and anxiety, but is not involved in any mental health therapy.

       {¶ 47} M.W. lost permanent custody of two children in September 2013, over two

years after a complaint in dependency, neglect and abuse was filed, which was the start of

the 2011 case. These two children are C.W.’s half-siblings. During the course of the

2011 case, M.W. was offered a variety of case plan services by appellee. M.W. did

participate in many of the services offered and did well for a certain amount of time.




16.
However, M.W. did not undergo trauma therapy, and ultimately was unsuccessfully

terminated from outpatient substance abuse treatment following several relapses. Due to

M.W.’s substance abuse, unstable housing and failure to comply with the case plan,

appellee filed for and was awarded permanent custody of the two children.

       {¶ 48} The record further shows after losing custody of her two children, M.W.’s

substance abuse escalated from alcohol and marijuana to crack cocaine, and her criminal

involvement intensified, culminating in M.W.’s prison sentence for attempted felonious

assault. C.W. was born while M.W. was incarcerated. C.W. went to live in a foster

home with his half-sibling while M.W. remained in prison. The record reflects that both

C.W. and M.W. are doing very well. C.W. is thriving in his foster home with his foster

family and M.W. has made good use of her time while well in prison, participating in

programs and classes and remaining sober.

       {¶ 49} After summarizing the evidence presented, including the undisputed

evidence that M.W. had her parental rights involuntarily terminated with respect to two

of C.W.’s half-siblings, the trial court concluded M.W. failed to present clear and

convincing evidence that she can provide a legally secure permanent placement and

adequate care for the health, welfare, and safety of M.W. The trial court found, under

R.C. 2151.414(D)(1)(a), (d) and (e), that an award of permanent custody to appellee was

in the best interest of C.W., as there was a possible placement in a home with C.W.’s

sibling, all of C.W.’s needs were met, C.W. was bonded with his custodians, and

permanency for C.W. cannot be obtained without an award of permanent custody.




17.
       {¶ 50} Upon review, we find the record demonstrates there was clear and

convincing evidence before the trial court from which it could conclude that M.W. had

previously had her parental rights involuntarily terminated with respect to two children

and she has failed to provide clear and convincing evidence to prove that,

notwithstanding the prior termination, she can provide a legally secure permanent

placement and adequate care for the health, welfare, and safety of C.W., and

permanent custody of C.W. to appellee was in the child’s best interest.

       {¶ 51} We recognize the positive strides and the progress M.W. has made while in

prison, as well as her continued interest in C.W. However, the record is lacking in

evidence that M.W. is able to provide for C.W.’s needs, in the near future or

permanently. There is no evidence of any relationship between M.W. and C.W., due to

M.W.’s incarceration. There is no evidence as to how M.W. will support herself or C.W.,

nor is there evidence that she can provide housing for herself or C.W. after she is released

from prison. We find the trial court’s decision granting permanent custody of C.W. to

appellee was not against the manifest weight of the evidence.

       {¶ 52} Concerning B.W., the trial court found he was chronically chemically

dependent and continually incarcerated. The trial court further found B.W. demonstrated

a lack of commitment toward C.W. by failing to regularly support, visit or communicate

with C.W., and that B.W. had, in fact, abandoned C.W. The record reveals the trial

court’s findings as to B.W. are not disputed in this appeal.




18.
       {¶ 53} The record shows B.W. has untreated substance abuse issues, untreated

mental health issues and unstable housing. B.W. has had no contact with C.W., and did

not contact the caseworker or the guardian ad litem after he was released from

incarceration in June 2015. In addition, B.W. has an extensive criminal history, is

currently incarcerated, and is not expected to be released from prison until December

2016. B.W. also had a previous case with appellee.

       {¶ 54} The record further shows awarding permanent custody of C.W. to appellee

was in C.W.’s best interest. The guardian ad litem, following an independent

investigation, opined that permanent custody was in C.W.’s best interest. Likewise, the

caseworker recommended permanent custody of C.W. to appellee was in C.W.’s best

interest.

       {¶ 55} We find the trial court’s findings that B.W. was chronically chemically

dependent and continually incarcerated, demonstrated a lack of commitment toward C.W.

and abandoned C.W., and that permanent custody of C.W. to appellee was in C.W.’s best

interest, are all supported by clear and convincing evidence. We further find the trial

court’s decision to grant permanent custody of C.W. to appellee is supported by

competent, credible evidence and is not against the manifest weight of the evidence.

Accordingly, appellants’ first potential assignment of error is not well-taken.

       {¶ 56} Upon our own independent review of the record, we find no grounds for a

meritorious appeal. Counsel’s motion to withdraw is found well-taken and granted.




19.
       {¶ 57} On consideration whereof, the judgment of the Lucas County Court of

Common Pleas, Juvenile Division, is affirmed. Costs of this appeal are assessed to

appellants pursuant to App.R. 24. The clerk is ordered to serve all parties with notice of

this decision.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Stephen A. Yarbrough, J.
                                               _______________________________
James D. Jensen, P.J.                                      JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




20.